Per Curiam.
A review is a matter of right; but although grantable at the instance of a party, it, as well as the view, is but to inform the conscience of the court, who may adopt the report of the viewers, or of the reviewers at discretion; as was held in the case of Buckwalter’s Road, 3 Serg. & Rawle 236. As, then, the party at whose instance the review was granted, had no right to insist on having the report of the reviewers confirmed as a matter of course in the absence of a special objection to it, it was not error to adopt the one report without exceptions filed to the other.
Proceedings affirmed.